Case 2:18-cv-13895-NGE-DRG ECF No. 61 filed 10/20/20              PageID.2774     Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


 SOUTHEAST MICHIGAN SURGICAL
 HOSPITAL, LLC, SPINE PLLC, SUMMIT                      Case No. 18-13895
 MEDICAL GROUP, PLLC, SUMMIT
 PHYSCICIANS GROUP, PLLC, GETTER                        Honorable Nancy G. Edmunds
 DONE TRANSPORTATION, LLC, and
 KEVIN T. CRAWFORD, DO, PC,

            Plaintiffs,
 v.

 MAURICE LITTLE,

            Defendant.
                             /

                          ORDER AND OPINION DENYING PLAINTIFFS’
                           MOTION FOR SUMMARY JUDGMENT [45]

           Pending before the Court is Plaintiffs’ motion for summary judgment. (ECF No. 45.)

 This is the second motion for summary judgment filed by Plaintiffs in this case. Plaintiffs

 contend that there are no genuine issues of material fact concerning their entitlement to

 payment from Defendant and ask the Court to enter judgment in their favor. Defendant

 opposes the motion. (ECF No. 52.) Plaintiffs did not file a reply brief in support of their

 motion. The Court finds that the decision process would not be significantly aided by oral

 argument.      Therefore, pursuant to Eastern District of Michigan Local Rule 7.1(f)(2),

 Plaintiffs’ motion will be decided on the briefs and without oral argument. And for the

 reasons set forth below, the motion is DENIED.

      I.      Background

           This action is the offshoot of a no-fault insurance dispute between Defendant,

 Plaintiffs, and non-party Farm Bureau Insurance Company. Plaintiffs Southeast Michigan

                                                1
Case 2:18-cv-13895-NGE-DRG ECF No. 61 filed 10/20/20              PageID.2775      Page 2 of 6




 Surgical Hospital, LLC, Spine PLLC, Summit, Summit Medical Group, PLLC, Summit

 Physicians Group, PLLC, Getter Done Transportation, LLC, and Kevin T. Crawford, D.O.,

 PC initiated this lawsuit seeking to recover payment from Defendant Maurice Little for

 medical services they allegedly provided to him. Plaintiffs allege that Defendant owes

 them $1,075,871.14 for unpaid medical services he received after an automobile

 accident. Plaintiffs contend their unpaid medical bills should have been paid by non-party

 Farm Bureau, but because Farm Bureau refuses to pay, Defendant is ultimately

 responsible.

        The details of this dispute and the underlying state court litigation are discussed in

 the Court’s prior order denying Plaintiffs’ first motion for summary judgment. (See ECF

 No. 23.)   After the Court entered its order denying Plaintiffs’ motion for summary

 judgment, Plaintiffs amended their complaint to add claims for recovery under an implied

 contract theory and for unjust enrichment. (See ECF No. 33.) The gist of Plaintiffs’ Third

 Amended Complaint is that Defendant received medical services from Plaintiffs and is

 obligated to pay for those medical services.

        Well before the close of discovery, Plaintiffs filed their second motion for summary

 judgment in this case, which is presently pending before the Court. (ECF No. 45.) In their

 motion, Plaintiffs contend an affidavit signed by Defendant along with Defendant’s

 deposition testimony establishes as a matter of law that Defendant is fully responsible for

 Plaintiffs’ medical bills and has no defenses to Plaintiffs’ claims. Specifically, Plaintiffs

 claim the summary judgment evidence establishes, among other things, that: (1) Plaintiffs

 and Defendant had an implied agreement to pay for medical treatment; (2) Defendant

 testified that the services and treatment rendered by Plaintiffs were for the benefit to aid



                                                2
Case 2:18-cv-13895-NGE-DRG ECF No. 61 filed 10/20/20              PageID.2776      Page 3 of 6




 in his recovery from his injuries; (3) Plaintiffs sent the bills at issue to Defendant; (4)

 Defendant admits that he is solely responsible for payment of Plaintiffs’ medical bills; and

 (5) Defendant testified that he has no evidence to support any defense to nonpayment of

 the bills. Plaintiffs argue that the evidence they submit in support of their motion for

 summary judgment entitles them to judgment as a matter of law on their claims.

          Defendant, however, disagrees with Plaintiffs’ assessment of the summary

 judgment evidence. Defendant attacks the credibility of his own affidavit because of the

 apparent conflict of interest created by the fact that Defendant was represented by

 Plaintiffs’ counsel when he signed the affidavit. Defendant also claims the affidavit was

 drafted by counsel for Plaintiffs while they were representing Defendant. In addition,

 Defendant challenges Plaintiffs’ interpretation of the deposition testimony. Defendant

 argues that Plaintiffs cannot rely on his deposition testimony to establish that the amounts

 charged by Plaintiffs were reasonable or that the services were medically necessary.

 Thus according to Defendant, Plaintiffs fail to meet their summary judgment burden at

 this time.

    II.       Summary Judgment Standard

          “Summary judgment is proper only if the moving party shows that the record does

 not reveal a ‘genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.’” Benison v. Ross, 765 F.3d 649, 658 (6th Cir. 2014) (quoting FED. R.

 CIV. P. 56(a)). A genuine issue of material fact exists when there are “disputes over facts

 that might affect the outcome of the suit under the governing law.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). But “[w]here the record taken as a whole could

 not lead a rational trier of fact to find for the non-moving party, there is no genuine issue



                                              3
Case 2:18-cv-13895-NGE-DRG ECF No. 61 filed 10/20/20                  PageID.2777      Page 4 of 6




 for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

 (citing First Nat. Bank of Ariz. v. Cities Servs. Co., 391 U.S. 253, 289 (1968)).

           In addition, once the moving party has met its burden, the non-moving party must

 make a “showing sufficient to establish the existence of an element essential to that

 party's case, and on which that party will bear the burden of proof at trial.” See Celotex

 Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Bormuth v. Cty. of Jackson, 870 F.3d 494,

 503 (6th Cir. 2017). The non-moving party must present some evidence in support of its

 complaint to defeat a motion for summary judgment and show that a genuine issue for

 trial exists—i.e., that a reasonable jury could return a verdict for the non-moving party.

 See Anderson, 477 U.S. at 248.

    III.      Analysis

           Having considered the entire record in this matter, the Court finds that Plaintiffs fail

 to establish they are entitled to summary judgment on their claims at this time. The Court

 denied Plaintiffs’ first motion for summary judgment for two primary reasons. First, the

 motion was denied because Plaintiffs failed to identify the cause of action or specific legal

 claim they were pursuing against Defendant to recover on their “collection action.”

 Plaintiffs appear to have satisfied that issue through their Third Amended Complaint.

 However, the second reason for denying the motion—that the motion was premature, that

 Plaintiff failed to present evidence in support of each element of their claims, and that

 there were outstanding issues of fact to be addressed through discovery—persists.

           The same issues that plagued Plaintiffs’ reliance on Defendant’s affidavit to

 support its first motion for summary judgment apply equally to Plaintiffs’ reliance on

 Defendant’s deposition here. Defendant’s deposition does not establish as a matter of



                                                  4
Case 2:18-cv-13895-NGE-DRG ECF No. 61 filed 10/20/20             PageID.2778       Page 5 of 6




 law that the services provided by the Plaintiffs were medically necessary, that the

 amounts charged by Plaintiffs were reasonable, or that Defendant is liable for the full

 amounts of the medical bills.       The Court reviewed Defendant’s entire deposition.

 Defendant frequently flipped back and forth between answers to similar questions, was

 unsure of what was being asked of him, and did not understand the posture of this

 litigation.    And although Defendant clearly acknowledges that he received medical

 treatment and that some amounts are likely owed to Plaintiffs, his testimony alone does

 not establish that Plaintiffs are entitled to judgment as a matter of law at this time.

 Moreover, noticeably absent from the record here is any testimonial evidence from

 Plaintiffs establishing the accuracy, propensity, and reasonableness of their medical bills

 or the amounts allegedly owed.        And still unresolved are the significant questions

 surrounding the attorney-client conflicts among the parties to this case.

           For these reasons, and because the motion was filed well before the close of

 discovery, the Court finds that Plaintiffs’ motion for summary judgment should be denied

 at this time.

     IV.       Conclusion

           For the foregoing reasons, Plaintiffs’ motion for summary judgment (ECF No. 45)

 is hereby DENIED.

       SO ORDERED.

                                                    s/Nancy G. Edmunds
                                                    Nancy G. Edmunds
                                                    United States District Judge



 Dated: October 20, 2020


                                              5
Case 2:18-cv-13895-NGE-DRG ECF No. 61 filed 10/20/20           PageID.2779    Page 6 of 6




 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on October 20, 2020, by electronic and/or ordinary mail.



                                           s/Lisa Bartlett
                                           Case Manager




                                            6
